Title: To Thomas Jefferson from DeWitt Clinton, 23 November 1822
From: Clinton, DeWitt
To: Jefferson, Thomas


Dear Sir
Albany
23 Nov 1822
The enclosed  letters were written  hastily or at past intervals of leasure to draw the public attention to Objects of natural science and internal improvement. One being done at a time when the writer was  oppressed with public duties, they were sent to the  Editor of  a Gazette in this place  without transcription & with very little  correction. A  Bookseller in New York having thought proper to republish them in a volume, they of course contain numerous errors, which I have corrected in the copy  herewith transmitted & which you will be so good as to accept  and I hope that it may amuse a vacant hour if such ever occurs in your useful life. The information in Page 131 was derived from George Forman then a Member of Congress from this state. you can presume on its correctness